
	
		I
		112th CONGRESS
		2d Session
		H. R. 6246
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2012
			Mr. Johnson of
			 Georgia (for himself, Mr.
			 Holt, Ms. Wilson of
			 Florida, Mr. Hinchey,
			 Mr. Conyers,
			 Mr. Clyburn,
			 Ms. Fudge,
			 Ms. Edwards,
			 Mr. Bartlett, and
			 Mr. Van Hollen) introduced the
			 following bill; which was referred to the Committee on House Administration, and in
			 addition to the Committee on Science,
			 Space, and Technology, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Help America Vote Act of 2002 to require the
		  deposit in the National Software Reference Library of the National Institute of
		  Standards and Technology of a copy of any election-dedicated voting system
		  technology used in the operation of a voting system for an election for Federal
		  office, to establish the conditions under which the Director of the National
		  Institute of Standards and Technology may disclose the technology and
		  information regarding the technology to other persons, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Verifying Official Totals for
			 Elections Act.
		2.Deposit of
			 Election-Dedicated Voting System Technology in National Software Reference
			 Library
			(a)Deposit
			 Required; Conditions for DisclosureSection 301(a) of the Help
			 America Vote Act of 2002 (42 U.S.C. 15481(a)) is amended by adding at the end
			 the following new paragraph:
				
					(7)Prohibiting use
				of election-dedicated voting system technologies not deposited with National
				Software Reference Library; disclosure requirements
						(A)Prohibition
							(i)In
				generalA voting system used in an election for Federal office in
				a State may not at any time during the election contain or use any
				election-dedicated voting system technology which is not deposited by the State
				(or, at the option of the State, by the vendor of the technology) with the
				National Software Reference Library of the National Institute of Standards and
				Technology prior to the date of the election, to be held in escrow and subject
				to disclosure in accordance with subparagraph (B).
							(ii)Extension of
				deadline for depositIf the
				chief State election official certifies to the Director of the National
				Institute of Standards and Technology prior to the date of the election that,
				because of a revision to the election-dedicated voting system technology which
				is made less than 30 days prior to the date of the election, the State or
				vendor is unable to deposit the technology in accordance with clause (i) prior
				to the date of the election, the voting system used in the election may contain
				or use the technology if—
								(I)the chief State
				election official approves the use of the technology for the election;
				and
								(II)the State or
				vendor deposits the technology in accordance with clause (i) not later than 1
				week after the date of the election.
								(iii)Enforcement of
				vendor responsibilitiesIf a
				State opts to require the vendor of election-dedicated voting system technology
				to deposit the technology in accordance with this subparagraph and the vendor
				fails to do so, the Attorney General may bring a civil action against the
				vendor in an appropriate district court for such relief as may be appropriate,
				including injunctive relief or an order for a civil penalty in an amount not to
				exceed $500,000.
							(B)Requirement for
				disclosure and limitation on restricting disclosureWith respect to any election-dedicated
				voting system technology which is deposited under subparagraph (A), the
				Director of the National Institute of Standards and Technology shall—
							(i)hold the
				technology in escrow; and
							(ii)disclose
				technology and information regarding the technology to another person
				if—
								(I)the person is a
				qualified person described in subparagraph (C) who has entered into a
				nondisclosure agreement with respect to the technology which meets the
				requirements of subparagraph (D); or
								(II)the Director is
				permitted or required to disclose the technology to the person under the law of
				the applicable State, in accordance with the terms and conditions applicable
				under such law.
								(C)Qualified
				persons describedWith respect to the disclosure of
				election-dedicated voting system technology under subparagraph (B)(ii)(I), a
				qualified person is any of the following:
							(i)A
				governmental entity with responsibility for the administration of voting and
				election-related matters in elections for Federal office, for purposes of
				reviewing, analyzing, or reporting on the technology.
							(ii)If permitted
				under a court order, a party to post-election litigation challenging the result
				of an election or the administration or use of the technology used in an
				election, but only to the extent permitted under the terms and conditions of
				such court order.
							(iii)A person who
				reviews, analyzes, or reports on the technology solely for an investigation or
				inquiry concerning the accuracy or integrity of the technology pursuant to
				clause (i) or (ii).
							(D)Requirements for
				nondisclosure agreementsA nondisclosure agreement entered into
				with respect to an election-dedicated voting system technology meets the
				requirements of this subparagraph if the agreement—
							(i)is
				limited in scope to coverage of the technology disclosed under subparagraph (B)
				and any trade secrets and intellectual property rights related thereto;
							(ii)does not prohibit
				a signatory from entering into other nondisclosure agreements to review other
				technologies under this paragraph;
							(iii)exempts from
				coverage both information the signatory lawfully obtained from another source
				and information in the public domain;
							(iv)remains in effect
				for not longer than the life of any trade secret or other intellectual property
				right related thereto;
							(v)prohibits the
				request or use of injunctions that bar a signatory from carrying out any
				activity authorized under subparagraph (C), including injunctions limited to
				the period prior to a judicial proceeding involving the technology;
							(vi)is silent as to
				damages awarded for breach of the agreement, other than a reference to damages
				available under applicable law;
							(vii)allows
				disclosure of evidence relating to possible criminal conduct or other
				violations of law, including in response to a subpoena or warrant;
							(viii)allows
				disclosures and testimony to legislative branch authorities, judicial
				proceedings, and executive branch investigations in response to a subpoena or
				warrant or as otherwise provided by law; and
							(ix)provides that the
				agreement shall be governed by the trade secret laws of the applicable
				State.
							(E)Election-dedicated
				voting system technology definedFor purposes of this paragraph:
							(i)In
				generalThe term
				election-dedicated voting system technology means the
				following:
								(I)The source code
				used for the trusted build and the file signatures for the trusted
				build.
								(II)A complete disk
				image of the pre-build, build environment, and any file signatures to validate
				that it is unmodified.
								(III)A complete disk
				image of the post-build, build environment, and any file signatures to validate
				that it is unmodified.
								(IV)All executable
				code produced by the trusted build and any file signatures to validate that it
				is unmodified.
								(V)Installation
				devices and software file signatures.
								(ii)ExclusionSuch term does not include
				commercial-off-the-shelf software and hardware defined under the
				voluntary voting system guidelines adopted by the Commission under section 222
				which are in effect as of the date of the election involved.
							(F)Trusted build
				definedFor purposes of this
				paragraph, the term trusted build means a witnessed software build
				in which source code is converted to machine-readable binary instructions
				(executable code) in a manner providing security measures that help ensure that
				the executable code is a verifiable and faithful representation of the source
				code.
						.
			(b)Effective
			 DateThe amendment made by this section shall apply with respect
			 to elections occurring during 2013 or any succeeding year.
			3.Authorization of
			 appropriations for national institute of standards and technologyThere are authorized to be appropriated to
			 the National Institute of Standards and Technology for each fiscal year such
			 sums as may be necessary to enable the Institute, including the National
			 Software Reference Library of the Institute, to carry out paragraph (7) of
			 section 301(a) of the Help America Vote Act of 2002, as added by section
			 2(a).
		
